


GENTA INCORPORATED

200 Connell Drive

Berkeley Heights, NJ 07922

Amended and Restated November 30, 2007

Dr. Raymond P. Warrell, Jr.

Two Connell Drive

Berkeley Heights, NJ 07922

Dear Dr. Warrell:

We are pleased that you are willing to continue to serve as Chief Executive
Officer, and Chairman of the Board of Directors (the “Board”), of Genta
Incorporated, a Delaware corporation (together with its successors and assigns,
the “Company”). Accordingly, we would like to offer you continued employment on
the terms set forth in this amended and restated letter agreement dated November
30, 2007 (this “Agreement”), which upon countersignature by you shall become a
binding agreement between you and the Company (each, a “Party”).

1. Employment; Duties.

(a) As of January 1, 2006 (the “Effective Date”), the Company hereby engages and
employs you, and you hereby accept engagement and employment, as an employee of
the Company for the duration of the “Term” (as defined in Section 2 below).

(b) During the Term, you shall serve as Chief Executive Officer of the Company
and (subject to re-election to the Board by the shareholders of the Company) as
a member of, and Chairman of, the Board; shall have all authorities, duties and
responsibilities customarily exercised by an individual serving in those
positions at an entity of the size and nature of the Company; shall be assigned
no duties or responsibilities that are materially inconsistent with, or that
materially impair your ability to discharge, the foregoing duties and
responsibilities; and shall, in your capacity as Chief Executive Officer of the
Company, report solely and directly to the Board. During the Term, your
principal office, and principal place of employment, shall be at the Company’s
principal executive offices, but you shall perform your duties hereunder at such
places as shall be necessary according to the needs, business and opportunities
of the Company; provided that you acknowledge and agree that the performance of
your duties hereunder may require significant domestic and international travel
by you.

(c) During the Term, you shall devote substantially all of your business time
and efforts to the proper discharge of your duties hereunder. You shall not,
directly or indirectly, on a full-time, part-time, temporary, consulting or any
other basis, work for, or provide services to, any other person, firm,
corporation, partnership, joint venture or other business entity that would
conflict, either directly or indirectly, with your duties hereunder, without the
prior written consent of a representative of the Company specifically authorized
by the Board or by the Compensation Committee of the Board (the “Committee”) to
give such consent, provided, however, that nothing shall preclude you from (i)
serving on the boards of a reasonable number of trade associations and/or
charitable organizations, on the boards of any for-profit enterprises

 

 

--------------------------------------------------------------------------------






on which you are serving as of the Effective Date, and on the boards of such
additional for-profit enterprises as the Board may specifically approve (which
approval shall not be unreasonably withheld or delayed), (ii) engaging in
charitable activities and community affairs, and (iii) managing your personal
investments and affairs; so long as such activities do not, either individually
or in the aggregate, interfere with your ability to perform, or otherwise
conflict with, your duties hereunder.

2. Term. The Company hereby employs you under this Agreement, and you hereby
accept such employment, for the Term. The Term shall commence as of the
Effective Date and shall end on December 31, 2010; provided, however, that the
Term shall thereafter be automatically and indefinitely extended for additional
one-year periods unless, (i) at least six months prior to the then-scheduled
date of expiration of the Term (the “Scheduled Expiration Date”), the Company
gives notice to you that it is electing not to so extend the Term or you give
notice to the Company that you are electing not to so extend the Term, provided
that the Company shall be deemed to have timely given you notice of
non-extension if it gives you such notice within 45 days after receiving notice
from you that the Scheduled Expiration Date is to occur (such notice to be
provided by you no earlier than eight months prior to the Scheduled Expiration
Date), or (ii) you fail to notify the Company of the Scheduled Expiration Date
at least 90 days prior to the Scheduled Expiration Date, in which event the Term
shall end on the Scheduled Expiration Date, and shall be deemed for all purposes
to have ended pursuant to timely notice of non-extension from you to the Company
pursuant to clause (i), unless the Parties agree otherwise in writing.
Notwithstanding the foregoing, the Term may be earlier terminated in strict
accordance with the provisions of Section 9.

3. Compensation and Benefits.

(a) Base Salary. Commencing as of the Effective Date, you shall receive a base
salary (“Base Salary”) of $460,000 per annum during the Term, payable in
accordance with the Company’s standard payroll practices but no less frequently
than monthly. Notwithstanding the foregoing, your Base Salary for calendar year
2008 shall be $408,000, effective as of January 1, 2008. Your Base Salary shall
be reviewed no less frequently than annually during the Term for discretionary
increase, effective January 1 of the year of increase, and shall in any event be
increased as of January 1, 2009 and as of each subsequent January 1 during the
Term by a percentage equal to at least the percentage increase in the CPI (All
Urban Consumers) for the calendar year preceding the year of increase. Except as
set forth above, your Base Salary shall not be decreased at any time, or for any
purpose, during the Term (including, without limitation, for the purpose of
determining benefits under Section 10) without your prior written consent.

(b) Annual Bonus. Except as otherwise provided in the final sentence of this
Section 3(b), you shall receive a cash bonus (a “Bonus”) with respect to each
calendar year that ends during the Term, ranging from 0% to 60% of your Base
Salary, to the extent that the Company attains goals and objectives for such
year that have been mutually agreed upon by you and the Committee, in accordance
with this Section 3(b). You and the Committee shall use your best reasonable
efforts to ensure that such goals and objectives are agreed upon prior to March
30 of the calendar year to which a Bonus relates. Except to the extent otherwise
agreed by you and the Committee, your potential Bonus shall range from 0% of
your annualized Base Salary to

 

 

2

 

--------------------------------------------------------------------------------






60% of your annualized Base Salary, with a “target” Bonus of 40% of your
annualized Base Salary if agreed-upon goals and objectives are achieved for the
calendar year. Except to the extent otherwise agreed by you and the Committee,
all goals and objectives will represent significant value creation activities
for the Company and “stretch target” goals and objectives will represent
extraordinary performance and achievement. “Stretch target” performance against
the agreed-upon goals and objectives for such year shall entitle you to a Bonus
for such year equal to at least 60% of your annualized Base Salary for such
year. Lesser amounts may be awarded for performance below “target”, and
intermediate amounts may be awarded for performance between “target” and
“stretch target”. The extent to which the agreed-upon goals and objectives are
attained shall be determined by the Committee reasonably and in good faith, in
consultation with you, as soon as reasonably practicable after the end of the
calendar year to which the Bonus at issue relates. The Bonus earned by you for a
calendar year shall be paid to you promptly after its amount has been
determined, and in no event later than the earlier of (x) the date that other
senior executives of the Company receive their annual bonuses for such year and
(y) March 15 of the year following such year. Notwithstanding anything contained
in this Agreement to the contrary, you shall receive no bonus for calendar year
2007.

(c) Withholding. The Company shall withhold all applicable Federal, state and
local taxes, social security and workers’ compensation contributions and other
amounts as may be required by law or agreed upon by the Parties with respect to
compensation payable to you pursuant to this Agreement.

(d) Option Grant. As of September 20, 2007, and subject to shareholder approval
of the Company’s 2007 Stock Incentive Plan (the “2007 Plan”), the Company shall
grant you an option to acquire 2,400,000 shares of its Common Stock, at an
exercise price equal to $1.39 per share, and otherwise on the terms and
conditions set forth in the Stock Option Agreement that is attached hereto as
Exhibit A, which Stock Option Agreement shall be fully executed by the Parties
promptly upon full execution of this Agreement.

(e) Annual Stock Option Awards. Except as otherwise provided in the last
sentence of this Section 3 (e), each calendar year that commences during the
Term, you shall be granted, no later than the date that your Bonus (if any) for
the prior calendar year is due to be paid pursuant to Section 3(b) and provided
that you remain employed hereunder on the date of grant, a stock option award
for the purchase of a number of shares of the Company’s Common Stock as computed
pursuant to this Section 3(e)(with the number and type of securities equitably
adjusted for stock splits, reverse stock splits, stock reclassifications,
mergers, recapitalizations, etc., that occur between the Effective Date and the
date of grant of the stock option) (“a Section 3(e) Stock Option”). The “target”
number of shares subject to a “Section 3(e) Stock Option” to be awarded each
calendar year will be 150,000 shares, and the potential number of shares subject
to each Section 3(e) Stock Option award for a calendar year shall range from 0
shares to 225,000 shares. The number of shares subject to a Section 3(e) Stock
Option to be awarded to you within such range in a calendar year shall be based
on your achievement of Company goals and objectives, and will be at the sole
discretion of the Board or the Committee. Each Section 3(e) Stock Option shall
have a ten-year term; shall have an exercise price per share equal to Fair
Market Value (determined as provided in the 2007 Plan) on the date of grant;
shall fully vest, and

 

 

3

 

--------------------------------------------------------------------------------






become fully exercisable, upon the occurrence of a “Trigger Event” (as such term
is defined in Section 2(e) of the Stock Option Agreement that is attached hereto
as Exhibit A); and shall be evidenced by a stock option agreement that: (x)
provides for treatment as an Incentive Stock Option to the extent you so elect
prior to the date of grant and to the extent possible consistent with the terms
of this Agreement and of your other then-outstanding stock option grants, (y)
otherwise contains terms and provisions no less favorable to you in any respect
than those applying to corresponding grants to other senior executives of the
Company, and (z) unless the Committee specifically determines otherwise, the
terms and provisions of each annual grant shall be identical to those applying
to corresponding grants to other senior executives of the Company. All
securities delivered on any exercise of any stock option granted pursuant to
this Section 3(e) or Section 3(f) below shall be fully registered, and publicly
tradable, to the extent that any other securities of the same class are then
fully registered and publicly tradable; provided, however, that in no event
shall the Company be required to prepare and file a Form S-3 reoffer prospectus
with respect to any shares that you receive in connection with your exercise of
any stock option granted pursuant to this Section 3(e) or Section 3(f).
Notwithstanding anything contained in this Agreement to the contrary, you shall
receive no Section 3(e) Stock Option Award for calendar year 2007.

(f) Trigger Event Stock Option Award. In addition, if a Trigger Event occurs
during the Term or within 12 months thereafter, you shall be entitled to
receive, as promptly as reasonably practicable following the occurrence of such
Trigger Event, any Section 3(e) Stock Option that you would have been entitled
to receive in respect of the calendar year in which such Trigger Event occurs
(assuming continued employment hereunder through the end of such calendar year
and attainment of “target” levels of performance on all annual Bonus goals and
objectives for such year). Any such stock option shall: (i) have an exercise
price per share equal to Fair Market Value on the date of grant; (ii) be fully
vested, and fully exercisable, upon grant; (iii) otherwise be on terms and
conditions no less favorable to you than the terms and conditions that would
have applied if the grant had been made under Section 3(e) above; and (iv) be
granted in lieu of the Section 3(e) Stock Option that you would otherwise have
been entitled to receive in respect of the calendar year in question.

(g) Restrictions on Sale of Option Stock.

(i) Unless otherwise agreed to in writing by a representative of the Company
expressly authorized to act by the Board or the Committee, you agree not to sell
on any single day, after the Term, a number of Covered Option Shares that
exceeds 3% of the trading volume of the Common Stock of the Company on the
immediately preceding trading day as reported by the Nasdaq National Market or
on such other exchange or market system which provides the primary trading
market for the Common Stock of the Company at the applicable time (a “Public
Market”). For purposes of this Agreement, the term “Covered Option Share” shall
mean any share of Common Stock of the Company acquired on any exercise of the
stock option granted pursuant to Section 3(d) above.

(ii) Except as provided in Section 3(g)(i) above or as otherwise agreed to in
writing by a representative of the Company expressly authorized to act by the
Board or the Committee, you agree that you will not, either during or after the
Term: (x) offer, pledge, sell,

 

 

4

 

--------------------------------------------------------------------------------






contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any Covered Option
Share or any securities convertible into or exercisable or exchangeable for any
Covered Option Share or (y) enter into any swap or other arrangement that
transfers to another Person (as defined in Section 3(q) below), in whole or in
part, any of the economic consequences of ownership of any Covered Option Share,
whether any such transaction described in clause (x) or (y) above is to be
settled by delivery of Covered Option Shares or such other securities, in cash
or otherwise; provided that this Section 3(g)(ii) shall not apply to any pledge
of Covered Option Shares in connection with payment of the purchase price of
Covered Option Shares pursuant to any exercise of the stock option granted
pursuant to Sections 3(d) above, so long as the pledgee agrees that no sale of
Covered Option Shares by such pledgee on any day, when added to sales of Covered
Option Shares by you on such day, may exceed the aggregate numerical limit
imposed by Section 3(g)(i) above.

(iii) All sales of Covered Option Shares by you, and by any pledgee referred to
in the proviso to Section 3(g)(ii), shall be executed through Merrill Lynch or
such other broker as the Company may from time to time reasonably designate on
written notice to you.

(iv) The restrictions contained in Sections 3(g)(i), 3(g)(ii) and 3(g)(iii)
shall expire on the earlier of the second anniversary of the “Termination Date”
(as defined in Section 10(a)(i) below) and ten trading days prior to the date
that Common Stock of the Company ceases to be traded on any Public Market.

(h) Additional Awards. In addition to the minimum cash and equity awards
required under Sections 3(b) through 3(f) above, the Company may from time to
time grant you additional cash, stock option, equity and/or other long-term
incentive awards, in the sole discretion of the Board or the Committee.

(i) Business Expenses. The Company shall reimburse you for all travel, business
entertainment and other business expenses reasonably incurred by you in
connection with the performance of your duties under this Agreement. Such
reimbursement shall be made by the Company promptly upon submission by you of
appropriate documentation in accordance with the Company’s standard procedures.

(j) Vacation. You shall be entitled during the Term to four weeks’ vacation per
calendar year. You may “carry over” up to four weeks of accrued but unused
vacation from year-to-year.

(k) Supplemental Life Insurance. During the Term and in addition to any life
insurance coverage provided under Section 3(m) below, the Company shall pay the
premiums on a term life insurance policy in your name and on your behalf in a
principal amount of not less than $3,250,000 and with the proceeds payable as
you direct; provided that such premiums do not exceed $10,000 annually, in which
event the Company shall purchase as much coverage for you as it can acquire for
$10,000 annually.

 

 

5

 

--------------------------------------------------------------------------------






(l) Supplemental Disability Insurance. During the Term and in addition to any
disability insurance coverage provided under Section 3(m) below, the Company
shall provide you with as much disability insurance coverage, acceptable to you,
as it can obtain at a cost to the Company (beyond costs incurred by the Company
under Section 3(m) below) of $15,000 annually.

(m) Employee Benefits. During the Term, you shall be entitled to participate in
any and all medical insurance, dental insurance, group health, disability
insurance, life insurance, retirement, pension, savings, income deferral, fringe
benefit, and other benefit and perquisite plans, programs and arrangements that
are made generally available to senior executives of the Company, in each case
on terms and conditions no less favorable to you than those applying to other
senior executives of the Company generally. For avoidance of doubt, the Company,
in its sole discretion, may at any time amend or terminate any such plan,
program or arrangement.

(n) D&O Insurance. A directors’ and officers’ liability insurance policy (or
policies) shall be kept in place, during the Term and for six years thereafter,
providing coverage that is no less favorable to you in any respect (including,
without limitation, with respect to scope, exclusions, amounts and deductibles)
than the coverage then being provided to any other present or former officer or
director of the Company.

(o) Automobile. During the Term, the Company shall provide you with a car or car
allowance in an amount not to exceed $500 per month, which allowance shall be
paid in appropriate pro rata amounts at the same time Base Salary is paid unless
the Company pays all related expenses directly.

(p) Medical Malpractice Insurance. During the Term, the Company shall pay the
premiums on a medical malpractice insurance policy in your name and on your
behalf in the principal amount of not less than $1,000,000; provided that such
premiums do not exceed $25,000 annually, in which event the Company shall
provide you with as much medical malpractice insurance coverage, acceptable to
you, as it can obtain at a cost to the Company of $25,000 annually.

(q) Indemnification. If you are made a party, are threatened to be made a party,
or reasonably anticipate being made a party, to any Proceeding by reason of the
fact that you are or were a director, officer, member, employee, agent, manager,
trustee, consultant or representative of the Company or any of its Affiliates or
are or were serving at the request of the Company or any of its Affiliates, or
in connection with your service hereunder, as a director, officer, member,
employee, agent, manager, trustee, consultant or representative of another
Person, or if any Claim is made, is threatened to be made, or is reasonably
anticipated to be made, that arises out of or relates to your service in any of
the foregoing capacities, then you shall promptly be indemnified and held
harmless to the fullest extent permitted or authorized by the Certificate of
Incorporation or Bylaws of the Company, or if greater, by applicable law,
against any and all costs, expenses, liabilities and losses (including, without
limitation, attorneys’ and other professional fees and charges, judgments,
interest, expenses of investigation, penalties, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement) incurred or suffered by
you in connection therewith or in connection with seeking to enforce your rights

 

 

6

 

--------------------------------------------------------------------------------






under this Section 3(q), and such indemnification shall continue even if you
have ceased to be a director, officer, member, employee, agent, manager,
trustee, consultant or representative of the Company or other Person and shall
inure to the benefit of your heirs, executors and administrators. You shall be
entitled to prompt advancement of any and all costs and expenses (including,
without limitation, attorneys’ and other professional fees and charges) incurred
by you in connection with any such Proceeding or Claim, or in connection with
seeking to enforce your rights under this Section 3(q), any such advancement to
be made within 15 days after you give written notice, supported by reasonable
documentation, requesting such advancement. Such notice shall include, to the
extent required by applicable law, an undertaking by you to repay the amount
advanced if you are ultimately determined not to be entitled to indemnification
against such costs and expenses. Nothing in this Agreement shall operate to
limit or extinguish any right to indemnification, advancement of expenses, or
contribution that you would otherwise have (including, without limitation, by
agreement or under applicable law or under the Company’s Certificate of
Incorporation). For purposes of this Agreement, the following terms shall have
the following meanings: “Affiliate” of a Person shall mean any Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person; “Claim” shall mean any claim, demand, request, investigation,
dispute, controversy, threat, discovery request, or request for testimony or
information; “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, trust, estate, board, committee,
agency, body, employee benefit plan, or other person or entity; and “Proceeding”
shall mean any threatened or actual action, suit or proceeding, whether civil,
criminal, administrative, investigative, appellate, formal, informal or other.

(r) Golden Parachute Tax.

(i) If the aggregate of all amounts and benefits due to you, under this
Agreement or any other plan, program, agreement or arrangement of the Company or
any of its Affiliates, which, if received by you in full, would constitute
“parachute payments” as such term is defined in and under Section 280G of the
Code (collectively, “Change in Control Benefits”), reduced by all Federal, state
and local taxes applicable thereto, including the excise tax imposed pursuant to
Section 4999 of the Code, is less than the amount you would receive, after
taxes, if you received aggregate Change in Control Benefits equal to only three
times your “base amount”, as defined in and determined under Section 280G of the
Code, less $1.00, then such cash Change in Control Benefits as you shall select
shall be reduced or eliminated to the extent necessary so that the Change in
Control Benefits received by you will not constitute parachute payments
(provided that reduction in such cash Change in Control Benefits can achieve
this objective). The determinations with respect to this Section 3(r)(i) shall
be made by an independent auditor (the “Auditor”) paid by the Company. The
Auditor shall be the Company’s regular independent auditor unless you reasonably
object to the use of that firm, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by you (which approval shall not be unreasonably withheld or
delayed). For purposes of this Agreement, the term “Code” shall mean the
Internal Revenue Code of 1986, as amended, and any reference to a particular
section of the Code shall include any provision that modifies, replaces or
supersedes such section.

 

 

7

 

--------------------------------------------------------------------------------






(ii) It is possible that after the determinations and selections made pursuant
to Section 3(r)(i) you will receive Change in Control Benefits that are, in the
aggregate, either more or less than the limitations provided in Section 3(r)(i)
above (hereafter referred to as an “Excess Payment” or “Underpayment”,
respectively). If it is established, pursuant to a final determination of a
court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved, that an Excess Payment has been made, then you shall
refund the Excess Payment to the Company promptly on demand, together with an
additional payment in an amount equal to the product obtained by multiplying the
Excess Payment times the applicable annual federal rate (as determined in and
under Section 1274(d) of the Code) times a fraction whose numerator is the
number of days elapsed from the date of your receipt of such Excess Payment
through the date of such refund and whose denominator is 365. In the event that
it is determined (x) by arbitration under Section 12 below, (y) by a court of
competent jurisdiction, or (z) by the Auditor upon request by you or the
Company, that an Underpayment has occurred, the Company shall pay an amount
equal to the Underpayment to you within 10 days of such determination together
with an additional payment in an amount equal to the product obtained by
multiplying the Underpayment times the applicable annual federal rate (as
determined in and under Section 1274(d) of the Code) times a fraction whose
numerator is the number of days elapsed from the date of the Underpayment
through the date of such payment and whose denominator is 365.

(s) Attorneys’ Fees. The Company shall promptly pay attorney’s fees reasonably
incurred by you in connection with negotiating, documenting and implementing the
arrangements set forth in this Agreement in an amount not to exceed $20,000 and
will treat such payments as a “working condition fringe” as defined in Section
132(d) of the Code.

(t) The payment or reimbursement of any expense pursuant to paragraphs (i), (o),
(q) and (s) of this Section 3 in one of your taxable years shall not affect the
amount of the payment or reimbursement of any other expense pursuant to such
paragraphs in any other of your taxable years. Provided that the Company
receives appropriate documentation from you on a reasonably timely basis,
respecting reimbursement of expenses due to you under this Section 3, any
payment or reimbursement for expenses under this Section 3 shall in any event be
made on or before the last day of your taxable year following the taxable year
in which the expense was incurred. Any right to payment or reimbursement under
this Section 3 may not be liquidated or exchanged for any other benefit.

4. Representations.

(a) The Company’s Representations. The Company represents and warrants that: (i)
it is fully authorized by action of the Board and the Committee (and of any
other Person whose action is required) to enter into this Agreement and to
perform its obligations under it; (ii) the execution, delivery and performance
of this Agreement by it does not violate any applicable law, regulation, order,
judgment or decree or any agreement, arrangement, plan or corporate governance
document to which it is a party or by which it is bound; and (iii) upon the
execution and delivery of this Agreement by the Parties, this Agreement shall be
a valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except to the

 

 

8

 

--------------------------------------------------------------------------------






extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

(b) Your Representations. You represent and warrant that: (i) delivery and
performance of this Agreement by you does not violate any applicable law,
regulation, order, judgment or decree or any agreement to which you are a party
or by which you are bound; and (ii) upon the execution and delivery of this
Agreement by the Parties, this Agreement shall be a valid and binding obligation
of you, enforceable against you in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

5. Non-competition and Non-solicitation.

(a) You understand and recognize that your services to the Company are special
and unique and you agree that, during the Term, and, except as provided below,
for two years thereafter, you shall not, other than in connection with
performing services for the Company (or any of its Affiliates) or with the prior
written consent of a representative of the Company specifically authorized by
the Board or the Committee to give such consent, directly or indirectly on
behalf of yourself or any Person, enter into, or engage in, any business that
competes, or is actively planning to compete, directly and materially with the
Company with respect to any technology or service of, or any product
manufactured or distributed by, the Company or in which the Company has
intellectual property rights (except as provided below, a “Conflicting Field”),
either as an individual for your own account, or as a partner, joint venturer,
executive, agent, consultant, salesperson, officer, director or shareholder of
such a Person (a “Competitor”); provided, however, that: (i) following any
termination of your employment hereunder, “Conflicting Field” shall refer only
to the field of using antisense technology as therapy for cancer as its primary
business; (ii) subject to the provisions of Section 1(c) above, nothing in this
Agreement shall preclude you from accepting employment with, or providing
services for, any Person that competes, or is actively planning to compete, with
the Company in a Conflicting Field so long as (x) you work solely in a
subsidiary, division, or other distinct unit of such Person that carries on a
bona fide business that does not compete, and is not actively planning to
compete, with the Company in a Conflicting Field or (y) you serve as a member of
a board of directors (and not as an employee) and your activities otherwise do
not involve competition with the Company in a Conflicting Field, either directly
or indirectly; and (iii) nothing in this Agreement shall preclude you from
holding five percent (5%) or less of the equity interests of any publicly-traded
entity, calculated on a fully diluted basis. For purposes of this Section 5
(other than Section 5(c)), the term “Company” shall be deemed to include, where
appropriate, all direct and indirect subsidiaries of the Company.

(b) In further consideration of the payments and benefits to be provided to you
pursuant to this Agreement (including, without limitation, pursuant to Sections
3 and 10 hereof), you agree that, during the Term and for two years thereafter,
but subject to Sections 5(e) and 5(f) below, you shall not, other than in
connection with performing services for the Company or any of its Affiliates or
with the prior written consent of a representative of the Company specifically
authorized by the Board or the Committee to give such consent:

 

 

9

 

--------------------------------------------------------------------------------






(i) directly or indirectly take any action, or attempt to take any action, which
is intended to, or should reasonably be foreseen by you to, induce a material
breach of any material contract or agreement known to you between the Company
and any of its licensors, licensees, clients, customers, vendors, suppliers,
agents, consultants, employees (whether or not such employees are “at will”
employees) or any other Person with whom the Company has an agreement (each, a
“Covered Party”);

(ii) directly or indirectly solicit or attempt to solicit any Covered Party to
terminate his, her or its relationship with the Company in breach of any
material contract or agreement with the Company known to you;

(iii) directly or indirectly solicit or attempt to solicit any individual known
by you to be an employee or consultant of the Company to instead become an
employee, agent, consultant, representative or advisor of any other Person; or

(iv) directly or indirectly persuade, or seek to persuade, any customer of or
supplier to the Company to cease to do business with the Company or to reduce
the amount of business which such customer or supplier has done or contemplates
doing with the Company, whether or not the relationship between the Company and
such customer or supplier was originally established in whole or in part through
your efforts.

(c) During the Term and for two years thereafter, you agree that (i) upon
becoming employed by a Competitor, or by a subsidiary, division or other
business unit of a Competitor, you will promptly provide notice to the Company
of such employment; and (ii) upon the earlier of your (x) negotiating with any
Competitor concerning the possible employment of you by such Competitor, (y)
receiving an offer of employment from any Competitor, and (z) becoming employed
by any Competitor, you will promptly provide copies of Sections 5, 6, 7 and 8 of
this Agreement to such Competitor. You further agree that the Company may,
during such period, provide notice to any Competitor by which you have become
employed, or with which you are negotiating to become employed, of your
obligations under this Agreement, including (without limitation) your
obligations under Sections 5, 6 and 7 hereof.

(d) You understand that the provisions of this Section 5 may limit your ability
to earn a livelihood in a business similar to the business of the Company but
nevertheless agree and hereby acknowledge that the consideration provided under
this Agreement, including any compensation or benefits provided under Sections 3
and 10 hereof, is sufficient to justify the restrictions contained in the
provisions of this Section 5. In consideration thereof and in light of your
education, skills and abilities, you agree that you will not assert in any forum
that such provisions prevent you from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.

(e) Nothing in Section 5(b) above shall preclude any Person with whom you become
associated from accepting offers from individuals employed by the Company to be
employed by such Person; provided that such offers were not solicited, or
otherwise encouraged, by you, either directly or indirectly.

 

 

10

 

--------------------------------------------------------------------------------






(f) The provisions of this Section 5 shall be null and void in the event that,
after the Term, the Company or any of its Affiliates materially breaches any of
their material obligations to you, under Section 10 or otherwise, which breach
is not fully cured on fifteen days’ notice from you to the Company requesting
cure.

6. Ownership of Proprietary Information.

(a) You confirm and agree that all proprietary information relating to the
Company’s business that has been created by, discovered by, developed by,
learned by, or made known to, the Company, or assigned, licensed or otherwise
conveyed to the Company, from the beginning of time through the end of the Term
(including, without limitation, proprietary information relating to the
Company’s business created by, discovered by, developed by, learned by, reduced
to practice by or made known to the Company, or to you, either alone or jointly
with others, during your employment with the Company, and proprietary
information relating to the Company’s customers, clients, suppliers, vendors,
consultants, licensors and licensees) has been, is and shall be the sole
property of the Company, and the Company has been, is and shall be the sole
owner of all proprietary designs, ideas, patents, patent applications,
copyrights, copyright applications and other rights in connection with such
proprietary information, including but not limited to the right to make
application for statutory protection of any kind with respect to such
proprietary information in any country. All of the aforementioned information is
hereinafter called “Proprietary Information” (and shall be deemed Proprietary
Information regardless of whether or not the Proprietary Information is
patentable or copyrightable) except to the extent otherwise provided in Section
6(c) below. By way of illustration, but not limitation, Proprietary Information
includes, to the extent proprietary to the Company and except to the extent
otherwise provided in Section 6(c) below, trade secrets, processes, discoveries,
structures, works of authorship, copyrightable works, trademarks, copyrights,
formulas, data, data structures, know-how, show-how, improvements, information
relating to products (both current and under development), services and
technologies, product concepts, specifications, techniques, information or
statistics contained in, or relating to, promotion or marketing plans and
programs, strategies, forecasts, blueprints, sketches, records, notes, devices,
drawings, customer lists, continuation applications of any kind, trademark
applications and information about the Company’s employees and/or consultants
(including, without limitation, the compensation, job responsibilities and job
performance of such employees and/or consultants) and confidential business
information of the Company or any of its clients, consultants, suppliers,
customers, vendors, licensors, licensees and other third parties. For purposes
of this Section 6(a), and of Section 6(b) and 6(c) below, the term “Company”
shall be deemed to include, as appropriate, all of the Company’s Affiliates.

(b) You agree that the results of all work and tasks performed by you for or on
behalf of the Company (“Works”) are owned by the Company and, to the extent
permitted by law, shall be “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C. Section 101). The Company shall therefore
be deemed to be the sole owner author and owner of any and all right, title and
interest in any Works, including, without limitation, all intellectual property
rights therein. You hereby assign to the Company all right, title and interest
you may have or acquire in any Works.

 

 

11

 

--------------------------------------------------------------------------------






(c) Notwithstanding the foregoing, Proprietary Information shall not include:
(i) information in the public domain not as a result of any breach of this
Agreement or of any duty owed by you to the Company or any other Person; (ii)
information lawfully in your possession prior to the commencement of your
employment with the Company and not disclosed to you by the Company; or (iii)
information disclosed to you without restriction by a third party who had the
right to disclose such information to you.

(d) It is understood that no patent, copyright, trademark, or other proprietary
right or license is granted to you under this Agreement. Any disclosure of
Proprietary Information, and any materials which may accompany any such
disclosure, in the course of your employment under this Agreement shall not
result in the grant to you of any proprietary rights, express or implied, of any
kind as against the Company.

(e) During the Term and thereafter, you agree that you will, upon reasonable
request by the Company, promptly disclose to the Company, or any Person
reasonably designated by the Company, all Proprietary Information that you know
or possess and that has been developed, created, made, conceived, reduced to
practice or learned by the Company, any Affiliate of the Company, or you, either
alone or jointly with others, during the Term and is not otherwise known to the
Company’s officers and directors.

(f) Any assignment of copyright under this Agreement includes all rights of
paternity, integrity, disclosure and withdrawal and other rights relating
thereto that may be known as or referred to as “moral rights” (collectively,
“Moral Rights”). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where such Moral Rights exist, you hereby waive such Moral
Rights and consent to any action of the Company that would violate such Moral
Rights in the absence of such consent. You agree to confirm any such waivers and
consents from time to time as requested by the Company.

(g) You further agree to assist the Company, upon reasonable request by the
Company and both during and after the Term (but at the Company’s sole expense),
to obtain, confirm and from time to time enforce patents, copyrights or other
rights relating thereto on Works in any and all countries, and to that end you
will, upon reasonable request by the Company, execute any documents reasonably
necessary: (i) to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection with respect to Works in any country throughout the world
and when so obtained or vested to renew and restore the same on behalf of the
Company; and (ii) to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

(h) Your obligation to assist the Company, upon reasonable request by the
Company, in obtaining and enforcing patents and copyrights for Works in any and
all countries, and in resisting disclosure of Proprietary Information as
provided in Section 7(d) below, and in otherwise carrying out your obligations
under Sections 6 and 7, shall continue beyond the Term to the extent provided
herein, but the Company agrees to compensate you, on an hourly basis

 

 

12

 

--------------------------------------------------------------------------------






based on an eight hour day at a daily rate of $1,500, for time actually spent by
you after the Term at the Company’s request on such matters. Such compensation
shall be paid no later than forty-five (45) days following receipt of an invoice
from you.

7. Use and Disclosure of Proprietary Information.

(a) You agree at all times, including after the Term, (x) to keep in strict
trust and confidence, and not to disclose or make accessible to any other Person
other than with the prior written consent of a representative of the Company
specifically authorized by the Board or the Committee to give such consent,
Proprietary Information of the Company and its Affiliates, and (y) not to use
any such Proprietary Information for yourself or others; provided that the
provisions of this Section 7(a) shall not prohibit or restrict use or disclosure
in connection with the proper discharge of your services for the Company or any
of its Affiliates or as otherwise provided in this Agreement.

(b) You further agree not to disclose or publish at any time, during or after
the Term, and in violation of any obligation of confidence owed by you,
information relating to any of your former employers.

(c) Upon lawful written notice by the Company to you either during or after the
Term, you shall promptly deliver to the Company, or, if requested by the
Company, promptly destroy, all written Proprietary Information and any other
material containing any Proprietary Information (whether prepared by the
Company, you or a third party) that is in physical (including, without
limitation, electronic) form and that is in your possession, and will not retain
any copies, extracts, summaries or other reproductions in whole or in part of
such written Proprietary Information or other material; provided that you shall
in all instances be permitted to retain, and use appropriately: (x) your
personal correspondence files, rolodex, and the like and (y) documents relating
to your benefits, entitlements, compensation, tax obligations, and the like.

(d) If during the Term or thereafter you are required by law, or by order,
subpoena or comparable process from an arbitrator, court, agency or other
Person, to disclose all or any part of any Proprietary Information, other than
as contemplated elsewhere in Sections 6 and 7, you will provide the Company with
prompt written notice of such requirement, and of the terms and circumstances
surrounding such requirement, so that the Company, or, as applicable, one or
more of its Affiliates, may seek an appropriate protective order or waive
compliance with the provisions of this Agreement. In such case, the Parties will
consult with each other on the advisability of pursuing any such order or other
legal action or available steps to resist or narrow such requirement. If,
failing the entry of a protective order or the receipt of a waiver hereunder,
you are, in the opinion of your counsel, legally compelled to disclose
Proprietary Information, you may disclose only that portion of such information
which counsel advises you that you are legally compelled to disclose. In any
event, you will cooperate reasonably with the Company in obtaining, and will not
oppose action by the Company (or, as applicable, one or more of its Affiliates)
to obtain, an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the disclosure of any Proprietary
Information. All expenses reasonably incurred by you in complying with Sections
6 and 7 (including, without limitation, fees and other charges of counsel) will
be promptly reimbursed by the Company.

 

 

13

 

--------------------------------------------------------------------------------






8. Enforcement. You agree that the remedy at law for any breach or threatened
breach by you of any covenant contained in Sections 5, 6 or 7 of this Agreement
would be inadequate and cause irreparable damage to the Company. In the event
that you breach or threaten to breach any provisions of Sections 5, 6 or 7, in
addition to any other rights which the Company may have at law or in equity, the
Company shall be entitled, without the posting of a bond or other security, to
seek injunctive relief from any court of competent jurisdiction to enforce the
restrictions contained in such Sections. In the event that an actual proceeding
is brought in equity to enforce any of the provisions of Sections 5, 6 or 7, you
shall not assert as a defense that there is an adequate remedy at law, nor shall
the Company be prevented from seeking any other remedies that may be available
to it (including, without limitation, monetary damages) through arbitration in
accordance with Section 12 below. The prevailing party in any contested request
for injunctive relief under this Section 8 shall be entitled to prompt
reimbursement for such party’s reasonable attorneys’ fees, and for other costs
and expenses reasonably incurred by such party, in connection with such request.

9. Termination. Your employment hereunder, and the Term, shall terminate upon
the first to occur of the following events:

(a) Death. You die.

(b) Disability. You have been unable, for 120 or more days out of 180
consecutive days, to perform your duties under this Agreement, as a result of
physical or mental illness, injury or incapacity, and the Company shall have
communicated to you, by written notice, the fact of your termination, which
termination shall be effective on the 30th day after receipt of such notice by
you, unless you return to full-time performance of your duties hereunder prior
to such 30th day.

(c) For Cause. Your employment hereunder may be terminated by the Company for
Cause in accordance with this Section 9(c).

(i) No termination of your employment hereunder for Cause shall be effective as
a termination for Cause unless the provisions of this Section 9(c)(i) shall
first have been complied with. You shall be given written notice by the Board of
its intention to terminate you for Cause, such notice (x) to state in detail the
particular circumstances that constitute the grounds on which the proposed
termination for Cause is based and (y) to be given no later than 90 days after
the Board, as a whole, is first made aware of such circumstances. You shall have
five business days after receiving such notice in which to request a hearing
before the Board, which hearing (if timely requested) shall be held within ten
business days of your receiving such notice. If, within 20 business days
following such hearing (if timely requested), or within ten business days
following your receipt of the original notice (if no hearing is timely
requested), the Board gives written notice to you confirming that, in the
judgment of at least two thirds of the members of the Board (not including you,
if you are then a member of the Board), Cause for terminating your employment on
the basis set forth in the original notice exists, your employment hereunder
shall thereupon be terminated for Cause, subject to de novo review, at your
election, of the question whether Cause existed through arbitration in
accordance with Section 12 below. Notwithstanding anything herein to the
contrary, the Board may cause you to

 

 

14

 

--------------------------------------------------------------------------------






be on administrative leave (with full pay and benefits) during a period, not
longer than 20 business days, that begins on the date that the Company gives the
original notice provided for in this Section 9(c)(i) and ends on the earlier of
(x) the date that your employment hereunder is terminated for Cause and (y) the
date that the Board determines that your employment hereunder will not be
terminated for Cause.

(ii) For purposes of this Agreement, the term “Cause” shall mean the occurrence
of any of the following: (A) any willful and material breach by you of any of
the provisions of Sections 5, 6, or 7 above, which breach causes or is likely to
cause material harm to the Company; (B) any willful and material breach by you
of Section 1(b) or 1(c) above, which breach is not cured by you on 30 days’
written notice thereof from the Company requesting cure; provided, however, that
your right to such 30-day cure period shall be conditioned upon your good-faith
attempt to cure such breach; (C) any act or omission by you that constitutes
misconduct, is intended to harm the Company, and causes or is likely to cause
material harm to the Company; (D) any conduct by you that constitutes willful
gross misconduct, or willful gross neglect, and that causes or is likely to
cause material harm to the Company; (E) the perpetration by you of an
intentional and knowing fraud against, or adversely affecting, the Company or
any of its Affiliates, which fraud causes or is likely to cause material harm to
the Company; or (F) you are convicted of, or plead guilty or nolo contendere to,
any felony.

(d) Without Cause. The Company may terminate your employment hereunder at any
time, for any reason or no reason, by giving you ten days’ prior written notice
of the termination. No such termination of your employment hereunder shall be
deemed a breach of this Agreement.

(e) For Good Reason. You may terminate your employment hereunder for “Good
Reason” on ten days’ written notice to the Company given within one year
following the occurrence of any of the following events without your prior
written consent and without full cure on 30 days’ written notice from you to the
Company requesting cure (such notice to be given within 90 days after you become
aware of such event): (i) you are assigned duties that are inconsistent in any
material respect with Section 1(b) above, or your titles, positions,
authorities, duties or responsibilities are materially diminished; provided that
the Company becoming a subsidiary of another entity, or otherwise ceasing to be
a publicly-traded company, shall not in and of itself constitute circumstances
described in this clause (i) unless an assignment or diminishment described in
this clause (i) occurs in connection therewith; (ii) any failure by the Company
to timely comply with its obligations to you under Section 3 above, or with any
other material obligation to you; (iii) your failure to be re-elected to the
Board or as Chairman of the Board, unless, at the time you are not re-elected,
the Company has the right to terminate your employment hereunder for Cause under
Section 9(c) above and does so within 45 days of your failure to be re-elected;
(iv) any change in your reporting structure so that you are required to report,
in your capacity as Chief Executive Officer of the Company, to any Person other
than the Board ; (v) any relocation of the Company’s headquarters, or of your
principal place of employment, to a location that is more than 75 miles from
Berkeley Heights, New Jersey; or (vi) any failure by the Company to obtain the
assumption in writing of its obligations under this Agreement by any successor
to all or substantially all of its business or assets within 10 days

 

 

15

 

--------------------------------------------------------------------------------






after any reconstruction, amalgamation, combination, merger, consolidation,
sale, liquidation, dissolution or similar transaction; provided, however, that
if your failure to be elected as Chairman of the Board is solely on account of
the Board determining in good faith, pursuant to written advice from
nationally-recognized outside counsel, that the same person should not serve as
both Chairman of the Board and Chief Executive Officer of the Company, then such
failure shall not constitute Good Reason.

(f) Change of Control Termination. Any termination by you, on 20 days’ written
notice from you to the Company, of your employment hereunder during any 60-day
period that commences upon the occurrence of a Change in Control shall be
treated as a termination by you for “Good Reason”. For purposes of this
Agreement, “Change in Control” shall mean “Change in Control” as defined in the
2007 Plan.

(g) Without Good Reason. You may terminate your employment hereunder at any
time, for any reason or no reason, by giving 30 days’ prior written notice of
termination to the Company. No such termination of your employment hereunder
shall be deemed a breach of this Agreement.

(h) Expiration of Term. Your employment hereunder shall terminate upon
expiration of the Term pursuant to notice of non-extension given by either Party
in accordance with Section 2.

10. Benefits Upon Termination of Your Employment Hereunder. In the event that
your employment hereunder is terminated, you shall be entitled to the following
compensation and benefits:

(a) Any Termination. On any termination of your employment hereunder, you shall
be entitled to the following benefits:

(i) prompt payment of any accrued but unpaid Base Salary through the date that
your employment hereunder terminates (the “Termination Date”), payable no later
than the second regularly scheduled payroll date following the Termination Date;

(ii) prompt payment of any accrued but unpaid expenses required to be reimbursed
pursuant to Section 3 above;

(iii) unless the termination is (x) by the Company for Cause in accordance with
Section 9(c) above or (y) by you voluntarily without Good Reason and not
pursuant to notice of non-extension in accordance with Section 2 above, a prompt
lump-sum payment in respect of accrued but unused vacation days at your
per-business-day Base Salary rate in effect as of the Termination Date, payable
no later than the second regularly scheduled payroll date following the
Termination Date;

(iv) prompt payment of any accrued but unpaid Bonus amount, such payment to be
due to you at the time your Bonus for such calendar year would have been due if

 

 

16

 

--------------------------------------------------------------------------------






you had remained employed hereunder (but in no event later than March 15 of the
following calendar year);

(v) unless the termination is (x) by the Company for Cause in accordance with
Section 9(c) above or (y) by you voluntarily without Good Reason and not
pursuant to notice of non-extension in accordance with Section 2 above, a
lump-sum payment equal to the product obtained by multiplying (A) the Bonus to
which you would have been entitled for the calendar year of termination if you
had remained employed hereunder throughout such calendar year times (B) a
fraction whose numerator equals the number of days you were employed hereunder
during such calendar year and whose denominator is 365, such payment to be due
to you at the time your Bonus for such calendar year would have been due if you
had remained employed hereunder (but in no event later than March 15 of the
following calendar year);

(vi) other or additional benefits in accordance with applicable plans, programs,
agreements and arrangements of the Company and its Affiliates (including,
without limitation, Sections 3, 6(h) and 7(d) above and Section 12 below, and
applicable stock option agreements, retirement plans, disability/life insurance
programs, etc.); and

(vii) payment, promptly when due of all amounts referred to above, such payments
to be made by wire transfer of same-day funds to the extent reasonably requested
by you.

(b) Termination without Cause or for Good Reason. In the event that your
employment hereunder is terminated (x) by the Company (other than for death, for
disability in accordance with Section 9(b), for Cause in accordance with Section
9(c), or pursuant to a notice of non-extension in accordance with Section 2), or
(y) by you in accordance with Section 9(e) or 9(f), you shall receive the
following benefits provided, except as set forth in Section 10(b)(i) and
10(b)(v) below, that you execute (within 30 days after such termination of
employment), and do not revoke, a mutual release that is in substantially the
form attached hereto as Exhibit B:

(i) the benefits described in Section 10(a) (you will receive these benefits
regardless of whether you execute a release);

(ii) subject to your not having materially breached the provisions of Section 5,
which breach has not been fully cured (if capable of cure) on fifteen days’
notice to you from the Company requesting cure, (A) a prompt lump-sum payment
equal to one-quarter of your annualized Base Salary as of the Termination Date
and (B) a separate payment equal to one-quarter of your Base Salary (as was in
effect as of your Termination Date) on the first day of the fourth month
following your Termination Date, (C) a separate lump-sum payment equal to
one-quarter of your Base Salary (as was in effect as of your Termination Date)
on the first day of the seventh month following your Termination Date, and (D) a
separate lump-sum payment equal to one-quarter of your Base Salary (as was in
effect as of your Termination Date) on the first day of the tenth month
following your Termination Date; provided that, in the event that such
termination of your employment is either (x) by the Company in anticipation of a
Change in Control or (y) by either Party upon the occurrence of, or within the
60 day period immediately

 

 

17

 

--------------------------------------------------------------------------------






following, a Change in Control, then you shall instead receive, instead of the
amounts specified in (A) through (D) above, a prompt lump-sum payment equal to
two times your annualized Base Salary as of the Termination Date;

(iii) subject to your not having materially breached the provisions of Section
5, which breach has not been fully cured (if capable of cure) on fifteen days’
notice to you from the Company requesting cure, in the event that such
termination of your employment is either (x) by the Company in anticipation of a
Change in Control or (y) by either Party upon the occurrence of, or within the
60 day period immediately following, a Change in Control, then you shall receive
a prompt lump-sum payment equal to two times your target Bonus for the calendar
year of termination (i.e., forty percent of your annualized Base Salary as of
the Termination Date);

(iv) each of your outstanding stock options shall, to the extent vesting or
exercisability depends solely on your continued employment, become fully vested,
and fully exercisable, as of the Termination Date (provided that, for avoidance
of doubt, the Genasense Tranche and Capitalization Tranche granted pursuant to
Sections 2(c) and 2(d) of Exhibit A attached hereto shall, for purposes of this
Section 10, be deemed not to vest or become exercisable based solely on your
continued employment); and

(v) each of your outstanding stock options shall, to the extent that it is or
becomes exercisable as of the Termination Date, remain exercisable in accordance
with its terms (you will receive these benefits regardless of whether you
execute a release).

(c) Expiration of the Term. In the event that your employment hereunder
terminates by expiration of the Term pursuant to notice of non-extension in
accordance with Section 2, you shall be entitled to the following benefits
provided, except as set forth in Section 10(c)(i) and 10 (c)(iv) below, that you
execute, and do not revoke, a mutual release that is in substantially the form
attached hereto as Exhibit B.

(i) the benefits described in Section 10(a) (you will receive these benefits
regardless of whether you execute a release);

(ii) if the Term expires pursuant to notice of non-extension from you, each of
your outstanding stock options whose vesting or exercisability depends solely on
your continued employment shall vest, and become fully exercisable, as of the
Termination Date to the extent that such stock option was then scheduled to
become vested or exercisable within 90 days following the Termination Date had
your employment hereunder continued;

(iii) if the Term expires pursuant to notice of non-extension from the Company,
each of your outstanding stock options whose vesting or exercisability depends
solely on your continued employment shall become fully vested, and fully
exercisable, as of the Termination Date; and

 

 

18

 

--------------------------------------------------------------------------------






(iv) each of your outstanding stock options shall, to the extent that it is or
becomes exercisable as of the Termination Date, remain exercisable in accordance
with its terms (you will receive these benefits regardless of whether you
execute a release).

(d) No Mitigation; No Offset. In the event of any termination of your employment
hereunder, you shall have no obligation to seek other employment or otherwise
mitigate the obligations of the Company under this Agreement, and there shall be
no offset against amounts or benefits due to you under this Agreement or
otherwise on account of (x) any Claim that the Company or any of its Affiliates
may have against you or (y) any remuneration or other benefit earned or received
by you after such termination. Any amounts due under this Section 10 are
considered to be reasonable by the Company and are not in the nature of a
penalty.

(e) No Other Benefits or Compensation. Except as may be provided under this
Agreement or under the terms of any incentive compensation, employee benefit or
fringe benefit plan applicable to you as of the Termination Date, you shall have
no right to receive any other compensation, or to participate in any other plan,
arrangement or benefit, with respect to any future period after such date.

(f) Section 409A Matters. Notwithstanding anything to the contrary in this
Agreement or elsewhere, if you are a “specified employee” as determined pursuant
to Section 409A of the Code and its implementing regulations (“Section 409A”) as
of the date of your “separation from service” as defined in Treasury Regulation
Section 1.409A-1(h) (or any successor regulation) and if any payment or benefit
provided for in this Agreement or otherwise both (x) constitutes a “deferral of
compensation” within the meaning of Section 409A and (y) cannot be paid or
provided in the manner otherwise provided without subjecting you to “additional
tax”, interest or penalties under Section 409A, then any such payment or benefit
that is payable during the first six months following your “separation from
service” shall be paid or provided to you in a cash lump-sum on the first
business day of the seventh calendar month following the month in which your
“separation from service” occurs. In addition, any payment or benefit due upon a
termination of your employment that represents a “deferral of compensation”
within the meaning of Section 409A shall only be paid or provided to you upon a
“separation from service” as defined in Section 409A. For the purposes of this
Agreement, amounts payable under this Section 10 shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treasury Regulation
Section 1.409A-1 through A-6.

11. Notices. Any notice, consent, demand, request, or other communication given
to a Person in connection with this Agreement shall be in writing and shall be
deemed to have been given to such Person (x) when delivered personally to such
Person or (y) provided that a written acknowledgment of receipt is obtained,
five days after being sent by prepaid certified or registered mail, or two days
after being sent by a nationally recognized overnight courier, to the address
(if any) specified below for such Person (or to such other address as such
Person shall have specified by ten days’ advance notice given in accordance with
this Section 11) or (z), in

 

 

19

 

--------------------------------------------------------------------------------






the case of the Company only, on the first business day after it is sent by
facsimile to the facsimile number set forth below (or to such other facsimile
number as shall have specified by ten days’ advance notice given in accordance
with this Section 11), with a confirmatory copy sent by certified or registered
mail or by overnight courier in accordance with this Section 11.

 

If to the Company:

Genta Incorporated
200 Connell Drive
Berkeley Heights, NJ 07922
Attn: General Counsel and Board of Directors
Fax #: 908-286-1701

   

With a copy to:

Fox Rothschild
P.O. Box 5231
Princeton, NJ 08543-5231
Attn: Anne Bancroft, Esq.
Fax: 609.896.1469

   

If to you:

The address of your principal residence as it appears in the Company’s records,
with a copy to you (during the Term) at your office in Berkeley Heights, New
Jersey

   

With a copy to:

Morrison Cohen LLP
909 Third Avenue
New York, NY 10022
Attn: Robert M. Sedgwick, Esq.
Fax #: 212-735-8708

   

If to any of your beneficiaries:

The address most recently specified by you or by such beneficiary.

 

12. Resolution of Disputes. Any Claim arising out of or relating to this
Agreement, any other agreement between you and the Company or any of its
Affiliates, your employment with the Company, or any termination thereof (a
“Covered Claim”) shall (except to the extent otherwise provided in Section 8
with respect to certain requests for injunctive relief) be resolved by binding
confidential arbitration, to be held in the Borough of Manhattan in New York
City, in accordance with the Commercial Arbitration Rules (and not the National
Rules for Resolution of Employment Disputes) of the American Arbitration
Association and this Section 12. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. To the
extent that it is determined through arbitration that you substantially
prevailed in respect of a Covered Claim (and the Parties agree to request the
arbitrator(s) appointed pursuant to this Section 12 to determine whether or not
you did so), upon receipt of documented expenses the Company shall promptly
reimburse all reasonable costs and expenses (including, without limitation,
attorneys’ fees and other charges of counsel) incurred by you or your
beneficiaries in resolving such Covered Claim (but in any event no less than 60
days after such determination).

 

 

20

 

--------------------------------------------------------------------------------






Pending the resolution of any Covered Claim, you (and your beneficiaries) shall
continue to receive all payments and benefits that are then due (under this
Agreement or otherwise) and that are not the subject of reasonable, good-faith
dispute, unless the arbitrator(s) appointed pursuant to this Section 12
determines otherwise.

13. Severability of Provisions. If any provision of this Agreement shall be
declared by any court or arbitrator of competent jurisdiction to be invalid,
illegal or incapable of being enforced in whole or in part, the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable. If any provision of this Agreement, or any part thereof, is held to
be invalid or unenforceable because of the scope or duration of or the area
covered by such provision, the Parties agree that the court or arbitrator making
such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. The
Parties recognize that if, in any Proceeding, a court or arbitrator shall refuse
to enforce any of the separate covenants contained in this Agreement, then that
invalid or unenforceable covenant contained in this Agreement shall be deemed
eliminated from these provisions to the extent necessary to permit the remaining
separate covenants to be enforced. In the event that any court or arbitrator
determines that the time period or the area, or both, are unreasonable and that
any of the covenants is to that extent invalid or unenforceable, the Parties
agree that such covenants shall remain in full force and effect, first, for the
greatest time period, and second, in the greatest geographical area that would
not render them unenforceable.

14. Entire Agreement; Modification; Inconsistencies.

(a) This Agreement contains the entire understanding and agreement between the
Parties concerning the specific subject matter hereof and supersedes in its
entirety, as of the Effective Date, any prior employment agreement between the
Parties; provided, however, that nothing herein shall limit or reduce any right
or benefit that shall have accrued to you as of the Effective Date, under any
prior employment agreement or otherwise, on account of events occurring prior to
the Effective Date, or any right under the second sentence of Section 3(c) of
the October 28, 1999 employment agreement between the Parties in respect of
stock options granted prior to the Effective Date pursuant to such Section 3(c).

(b) No provision in this Agreement may be amended unless such amendment is set
forth in a writing that expressly refers to the provision of this Agreement that
is being amended and that is signed by you and by an authorized representative
of the Company. No waiver by any Person of any breach of any condition or
provision contained in this Agreement shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any prior or subsequent time.
To be effective, any waiver must be set forth in a writing signed by the waiving
Person and must specifically refer to the condition(s) or provision(s) of this
Agreement being waived.

 

 

21

 

--------------------------------------------------------------------------------






(c) In the event of any inconsistency between any provision of this Agreement
and any provision of any employee handbook, personnel manual, program, policy,
arrangement, agreement, plan, or corporate governance document of the Company or
any of its Affiliates, the provisions of this Agreement shall control unless you
otherwise agree in a writing that expressly refers to the provision of this
Agreement whose control you are waiving.

15. Assignability; Binding Nature.

(a) This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors, heirs (in your case) and assigns.

(b) No rights or obligations of the Company under this Agreement may be assigned
or transferred by the Company except that such rights and obligations may be
assigned or transferred pursuant to a merger, consolidation or other combination
in which the Company is not the continuing entity, or a sale or liquidation of
all or substantially all of the business and assets of the Company; provided
that the assignee or transferee is the successor to all or substantially all of
the business and assets of the Company and such assignee or transferee expressly
assumes the liabilities, obligations and duties of the Company as set forth in
this Agreement. In the event of any merger, consolidation, other combination,
sale of business and assets, or liquidation as described in the preceding
sentence, the Company shall use its best reasonable efforts to cause such
assignee or transferee to promptly and expressly assume the liabilities,
obligations and duties of the Company hereunder.

(c) None of your rights or obligations under this Agreement may be assigned or
transferred by you other than your rights to compensation and benefits, which
may be transferred only by will or by operation of law, except that you shall be
entitled, to the extent permitted under applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit hereunder
following your death by giving written notice thereof to the Company.

16. Miscellaneous.

(a) In the event of your death or a judicial determination of your incompetence,
references in this Agreement to you shall be deemed, where appropriate, to refer
to your beneficiary, estate or other legal representative.

(b) This Agreement shall be governed, construed and enforced in accordance with
its express terms, and otherwise in accordance with the laws of the State of New
York without regard to principles of conflict of laws.

(c) Except as otherwise set forth in this Agreement, the respective rights and
obligations of the Parties hereunder shall survive any termination of your
employment hereunder.

(d) The headings of Sections and subsections of this Agreement are inserted for
convenience only and shall not affect any interpretation of this Agreement.

 

 

22

 

--------------------------------------------------------------------------------






(e) If this letter agreement meets with your approval and you desire to accept
this offer of employment on the terms and conditions set forth herein, please
execute the enclosed copy of this letter and return it to me as soon as
possible. Signatures delivered by facsimile shall be effective for all purposes.

 

 

 

 

Sincerely,

 

 

 

 

GENTA INCORPORATED

         

 



 

By: 



 

 

 

Name: 

Douglas Watson

 

 

 

Title: 

Chairman of the Compensation
Committee of the Board

         

 

 

 

Date:

November ___, 2007

 

AGREED AND ACCEPTED:

 

 

 

       



 

 



Dr. Raymond P. Warrell, Jr.

 

 

 

 

Date: November ___, 2007

 

 

23

 

--------------------------------------------------------------------------------






EXHIBIT A

FORM OF

STOCK OPTION AGREEMENT

1. Grant of Option. Genta Incorporated, a Delaware corporation (together with
its successors and assigns, the “Company”), hereby grants to Dr. Raymond P.
Warrell, Jr. (the “Optionee”), effective as of September 20, 2007 (the “Grant
Date”), an option (as more fully defined below the “option”) under the Company’s
2007 Stock Incentive Plan, as amended through the Grant Date (the
“Plan”),subject to shareholder approval of the Plan, to purchase an aggregate of
2,400,000 shares of the Company’s Common Stock (each such share, a “Share”) at
an exercise price of $1.39 per Share (the “Exercise Price”), exercisable as set
forth in, and subject to the terms and conditions of, the Plan, this Stock
Option Agreement (this “Stock Option Agreement”) and the Amended and Restated
letter agreement dated as of November     , 2007, between the Company and the
Optionee relating to the Optionee’s employment with the Company (the “Employment
Agreement”). All capitalized terms not defined in this Stock Option Agreement
shall have the meanings set forth in the Employment Agreement. “Term of
Employment” shall mean “Term” as defined in the Employment Agreement, and the
terms “Fair Market Value” and “Change in Control” shall mean “Fair Market Value”
and “Change in Control” as defined in the Plan.

2. Exercisability of Option.

(a) The option granted hereby to the Optionee shall be divided into three
tranches (sometimes referred herein individually as a “Tranche” and collectively
as the “Tranches”) that are distinguished as to the terms under which the Shares
to which they respectively relate become exercisable as more fully described in
this Section 2.

(b) The first Tranche (the “Service Tranche”) relates to an aggregate of
1,440,000 Shares that, subject to the provisions of Sections 2(e) through 2(j),
inclusive, will become exercisable (“vest”) over a period of forty (40) months
from the Grant Date, by means of (i) an initial amount of 360,000 Shares to be
exercisable and vest on the Grant Date, (ii) an additional amount of 1,053,000
Shares to become exercisable and vest in thirty-nine (39) equal monthly
increments of 27,000 Shares each, commencing on October 1, 2007 and continuing
on the first day of each of the next successive thirty-eight (38) calendar
months, and (ii) a final amount of 27,000 Shares to become exercisable and vest
on December 31, 2010.

(c) The second Tranche (the “Genasense Tranche”) relates to an aggregate of
480,000 Shares that, subject to the provisions of Sections 2(e) through 2(j),
inclusive, will become exercisable and vest on the date that the Genasense
product (or its substantial equivalent) that is currently being developed by the
Company receives regulatory approval for marketing in (i) any first indication
in the United States from the Food and Drug Administration or (ii) any first
indication in Europe from the Europe Medicines Agency.

(d) The third Tranche (the “Capitalization Tranche”) relates to an aggregate of
480,000 Shares that, subject to the provisions of Section 2(e) through 2(j),
inclusive, will become exercisable on the date that the total Fair Market Value
of all common stock of the Company

 

 

--------------------------------------------------------------------------------






then outstanding first exceeds $395,000,000. The Fair Market Value of all Common
Stock of the Company then outstanding as of any specific day shall be determined
by multiplying (i) the Fair Market Value per share of the Company’s Common Stock
on such day by (ii) the number of shares of Common Stock of the Company that are
reflected as outstanding as of the close of business on such day in the books
and records of the Company’s then current transfer agent for its Common Stock.

(e) If any of the following events (each, a “Trigger Event”) occurs (x) on or
before December 31, 2010 and (y) either during the Term of Employment or, in the
event that the Optionee’s employment is terminated by the Company without Cause
in anticipation of the occurrence of a Trigger Event, within three months after
such termination, then this option, comprised of the Shares in the Service
Tranche, the Genasense Tranche and the Capitalization Tranche, shall become
fully vested, and fully exercisable, upon the occurrence of a Trigger Event:

(i) a sale or other disposition of the product G3139 or its substantial
equivalent; or

(ii) a Change in Control.

(f) In the event that the Optionee’s employment with the Company is terminated
other than in a termination (x) by the Company for Cause in accordance with
Section 9(c) of the Employment Agreement or (y) by the Optionee voluntarily,
other than for Good Reason, then this option shall remain exercisable, subject
to Section 2(i) below, to the extent that it either is exercisable as of the
date that the Optionee’s employment terminates or becomes exercisable within
three months thereafter upon the occurrence of a Trigger Event pursuant to
Section 2(e) above, through the second anniversary of the date that the
Optionee’s employment terminates, at which time it shall expire to the extent
that it has not yet been exercised.

(g) In the event that the Optionee’s employment with the Company is terminated
by the Optionee voluntarily, other than for Good Reason, then, subject to
Section 2(j) below, this option shall remain exercisable, to the extent that it
is exercisable as of the date that the Optionee’s employment terminates, through
the first anniversary of the date that the Optionee’s employment terminates, at
which time it shall expire to the extent that it has not yet been exercised.

(h) In the event that the Optionee dies on or before the date that this option
expires, then, subject to Section 2(j) below, this option shall remain
exercisable, to the extent that it is exercisable as of the date of the
Optionee’s death through the later of the first anniversary of the date of the
Optionee’s death and, in the event that the Optionee’s employment with the
Company previously terminated in a termination governed by Section 2(f) above,
the expiration date that applies under Section 2(f) above, at which time it
shall expire to the extent that it has not yet been exercised.

 

 

--------------------------------------------------------------------------------






(i) In the event that the Optionee’s employment with the Company is terminated
for Cause in accordance with Section 9(c) of the Employment Agreement, then this
option shall expire as of the Termination Date.

(j) Anything elsewhere to the contrary notwithstanding, this option shall, to
the extent that it has not yet then expired or been exercised, expire at 11:59
p.m. on the tenth anniversary of the Grant Date.

3. Exercise of Option.

(a) Method of Exercise. Subject to the conditions set forth in this Stock Option
Agreement, this option may be exercised from time to time by delivery of written
notice of exercise to the Company from the Optionee. Such notice shall specify
the total number of Shares to be purchased and shall be accompanied by payment
in full (or an arrangement for payment in full) in accordance with Section 3(b)
below. Such exercise shall be effective upon delivery to the Company of such
written notice together with the required payment (or arrangement for payment).
This option may be exercised for less than the full number of Shares for which
it is then exercisable, provided that no such exercise may be for any fractional
Share.

(b) Method of Payment. Payment of the purchase price for Shares purchased upon
an exercise of this option may be made: (i) by delivery to the Company of cash,
a wire transfer of available funds, or a check payable to the order of the
Company and backed by sufficient funds, in each case in an amount equal to the
purchase price of such Shares; (ii) by delivery to the Company of Shares then
owned by the Optionee having an aggregate Fair Market Value as of the date of
delivery equal to the purchase price of such Shares, provided that payment in
this fashion does not result in an accounting charge to the Company’s earnings
that is greater than the accounting charge (if any) that would have applied if
the payment had been made in cash; (iii) subject to the restrictions contained
in Section 3(g) of the Employment Agreement and to the extent then allowed by
applicable law, through reasonable cashless exercise procedures that are from
time to time established or approved by the Company and that afford the Optionee
the opportunity to sell immediately some or all of the Shares underlying the
exercised portion of this option in order to generate sufficient cash to pay the
option purchase price, provided that the Company shall not unreasonably delay
establishing, or approving, such procedures upon reasonable request by the
Optionee; (iv) by authorizing the Company to withhold Shares that would
otherwise be delivered on such exercise having a Fair Market Value on the date
of exercise equal to the amount of the purchase price, provided that payment in
this fashion is allowable only if the Company applies FAS 123(R), or a successor
thereto, to this option and, as a result, the accounting consequences of
exercising this option in this manner are no different than if the Exercise
Price was payable solely in cash; (v) to the extent then allowed by applicable
law, by delivering to the Company a full recourse three-year promissory note
which shall (A) bear interest, payable at maturity, at the applicable federal
rate (as defined in and under Section 1274(d) of the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder), and (B)
be secured by a pledge of the Shares delivered on such exercise, subject to the
Optionee’s right to sell such Shares within the limitations described in Section
3(g) of the Employment Agreement and remit the after-tax proceeds of such sale
to the Company in repayment of such note; or (vi) by any combination of (i),
(ii), (iii), (iv) or (v).

 

 

--------------------------------------------------------------------------------






(c) Delivery of Shares Tendered in Payment of Purchase Price. Payment by
delivery of Shares may be effected by delivering one or more stock certificates
or by otherwise delivering Shares to the Company’s reasonable satisfaction
(including, without limitation, through an “attestation” procedure that is
reasonably acceptable to the Company), in each case accompanied by such
endorsements, stock powers, signature guarantees or other documents or
assurances as may reasonably be required by the Company. If a certificate or
certificates or other documentation representing Shares in excess of the amount
required are delivered, a certificate (or other satisfactory evidence of
ownership) representing the excess number of Shares shall promptly be returned
by the Company.

(d) Delivery of Option Shares. The Company shall, upon payment in accordance
with Section 3(b) above of the aggregate purchase price for the number of Shares
purchased, make prompt delivery of such Shares to the Optionee and pay all
original issue and transfer taxes and all other fees and expenses incident to
such delivery. All Shares delivered upon any exercise of this option shall, when
delivered: (i) be duly authorized, validly issued, fully paid and nonassessable;
(ii) be registered, or otherwise qualified, for sale, and for resale, under
state and Federal securities laws to the extent that other Shares of the same
class are then so registered or qualified; provided, however, that in no event
shall the Company be required to prepare and file a Form S-3 reoffer prospectus;
and (iii) be listed, or otherwise qualified, for trading on any securities
exchange or securities market on which Shares of the same class are then listed
or qualified. To the extent that Shares are not promptly delivered to the
Optionee when due, the Company shall promptly make the Optionee whole for any
resulting expense or loss of benefit. The Company shall deliver cash in lieu of
any fractional Share. Section 2.10 of the Plan shall not apply to this option.

(e) Tax Withholding. The Company’s obligation to deliver Shares upon an exercise
of this option shall be subject to the Optionee’s satisfaction of all applicable
Federal, state and local income, excise, employment and other tax withholding
requirements (“tax obligations”). The Optionee may satisfy any such tax
obligations in any of the manners provided in Section 3(b)(i), (ii) or (iv)
above for payment of the purchase price, or any combination thereof.

4. Restrictions on Disposition of Option Shares. The provisions of Section 3(g)
of the Employment Agreement shall apply to this option.

5. Nontransferability of Option. This option is personal and no rights granted
hereunder may be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) nor shall any such rights be subject
to execution, attachment or similar process, except that this option may be
transferred in whole or in part (x) by will or the laws of descent and
distribution or (y) gratuitously to any Family Member who agrees to be bound by
the provisions of this Stock Option Agreement. For purposes of clause (y) of the
preceding sentence, “Family Member” shall mean “family member” as such term is
used as of the Grant Date in Section A1(a)(5) of the General Instructions to SEC
Form S-8, together with any entity described in clause (ii) of such Section
A1(a)(5). Any Person to whom this option has been transferred in whole or in
part in accordance with the first sentence of this Section 5 shall, to the
extent of the transfer, succeed to the rights, and assume the obligations, of
the Optionee under Sections 2, 3, 5 and 6 of this Stock Option Agreement, except
that such Person may not

 

 

--------------------------------------------------------------------------------






transfer this option (in whole or in part) pursuant to clause (y) of such
sentence to any Person to whom the original Optionee would not have been
permitted to transfer this option (in whole or in part). The Optionee shall give
notice to the Company of any transfer of this option, in whole or in part,
pursuant to clause (y) of the first sentence of this Section 5.

6. Adjustments. In the event that, at any time after the Grant Date, any merger,
consolidation, reorganization, recapitalization, spin-off, split-up,
combination, modification of securities, exchange of securities, liquidation,
dissolution, share split, share dividend, other distribution of securities or
other property in respect of Shares or other securities (other than
ordinary-course cash dividends), or other change in corporate structure or
capitalization affecting the rights or value of securities of any class then
subject to this option occurs, appropriate adjustment(s) shall promptly be made
in the number and/or kind of securities subject to this option and/or in the
Exercise Price and/or in other terms and conditions of this option, and/or
appropriate provision(s) shall promptly be made for supplemental distributions
of cash, securities and/or other property, so as to avoid dilution or
enlargement of the rights of the Optionee and the value represented by this
option. If an event occurs that may require an adjustment (or other action)
pursuant to this Section 6, the Company shall promptly deliver to the Optionee a
certificate, signed by an officer of the Company, setting forth in reasonable
detail (x) the event in question and (y) either the adjustment (or other action)
being implemented and the method by which such adjustment (or other action) was
calculated or determined or the reasons why the Company believes no adjustment
(or other action) is needed.

7. Miscellaneous.

(a) This Stock Option Agreement, together with the Plan, contains the entire
understanding and agreement between the Parties concerning the specific subject
matter hereof. It shall be governed, construed and enforced in accordance with
its express terms, and otherwise in accordance with the laws of the State of
Delaware without regard to principles of conflict of laws.

(b) Sections 4(a), 11, 12, 13 (first sentence only), 14(b), 14(c), 16(a) and
16(d) of the Employment Agreement (relating, respectively, to representations,
notices, dispute resolution, severability, amendment and waiver,
inconsistencies, references and headings) shall be deemed incorporated herein in
full, with the references to the “Agreement” in such Sections being treated as
references to this Stock Option Agreement and the references to “you” in such
Sections being treated as references to the original Optionee.

(c) Nothing contained in this Stock Option Agreement shall be construed or
deemed by any Person under any circumstances to bind the Company to continue the
employment of the Optionee for any particular period of time.

(d) This Stock Option Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall be deemed to be one
and the same instrument. Signatures delivered by facsimile shall be effective
for all purposes.

Grant Date: September 20, 2007

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------






 

 

 

 

GENTA INCORPORATED

         

 



 

By: 



 

 

 

Name: 

Douglas Watson

 

 

 

Title: 

Chairman of the Compensation
Committee of the Board

 

 

 

Date:

November ___, 2007

 

 

ACCEPTED AND AGREED

 

 

 

OPTIONEE

 

 

 

       



 

 



Dr. Raymond P. Warrell, Jr.

 

 

 

 

Date: November __, 2007

 

 

--------------------------------------------------------------------------------






EXHIBIT B

FORM OF MUTUAL RELEASE

Each of Dr. Raymond P. Warrell, Jr. (“Warrell”, and together with his heirs,
family members, executors, administrators, agents and assigns, the “Executive”),
and Genta Incorporated (“Genta”, and together with its officers, directors, its
affiliates, subsidiaries, employees, attorneys, successors, assigns,
representatives and other agents, the “Company”) (and each of the Executive and
the Company, a “Party”), hereby waives any legal rights and releases and forever
discharges the other Party from any and all liabilities, demands, claims, suits,
actions, charges, damages, judgments, levies or executions, whether known or
unknown, liquidated, fixed, contingent, direct or indirect, which have been,
could have been or could be raised against such Party by the releasing Party and
which relate in any way to Warrell’s employment by the Company or termination of
that employment.

Each Party acknowledges the full and final waiver and release, to the extent
provided, of all claims which such Party has or may have against the other
Party, specifically including without limitation all claims for relief or remedy
of any type under any state or federal laws, including but not limited to the
federal and state statutes relating to civil rights, employment discrimination
(based on race, color, age, sex, national origin, marital status, handicap,
veterans status, religion, workers compensation and family relationship), labor,
employment rights or benefits, or relating to employment or termination of
employment, wage payments, all as amended, and including but not limited to
claims based on breach of fiduciary duty, misrepresentation, fraud, defamation,
tortious conduct of any type arising from or relating to Warrell’s employment by
Genta or any termination of such employment, or any other common law theories;
and including but not limited to any claims for additional compensation, back
pay or benefits of any type, and including but not limited to any claim for
attorney fees or costs, for reinstatement or reemployment, or for compensatory
or punitive damages under any applicable statutes or common law theories, except
to the extent that waiver or release of future claims is specifically prohibited
by law.

Warrell acknowledges that in addition to the foregoing he is waiving and
releasing any rights he may have under the Age Discrimination in Employment Act
of 1967 (“ADEA”), as amended by the Older Workers Benefit Protection Act
(“OWBPA”); claims under Title VII of the Civil Rights Act of 1964, as amended
(“TITLE VII”); claims under the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) (excluding claims for vested benefits); claims under the
Americans With Disabilities Act (“ADA”); claims under the Family and Medical
Leave Act (“FMLA”); claims under the Fair Labor Standards Act (“FLSA”); claims
under the Worker Adjustment and Retraining Notification Act (“WARN”); claims
under the Sarbanes-Oxley Act of 2002 (“SOX”); claims under the New Jersey Law
Against Discrimination (“LAD”); claims under the New Jersey Conscientious
Employee Protection Act (“CEPA”); claims under the New Jersey Family Leave Act
(“FLA”); claims under the New Jersey Wage and Hour laws; and that this Release
is knowing and voluntary. Warrell and Genta agree that this Release does not
apply to any rights or claims that may arise after the date this Release is
executed by Warrell. Warrell acknowledges that the consideration given for this
Release is in addition to anything of value to which Warrell was already
entitled. Warrell further acknowledges that he has been advised by this writing
that:

•

he should consult with an attorney prior to executing this Release;

•

he has up to twenty-one (21) days within which to consider this Release;

•

he has seven (7) days following his execution of this Release to revoke this
Release; and,

•

this Release will not be effective until the revocation period has expired.

This waiver and release shall not apply to claims for payments or benefits
arising under, or preserved by, Section 10 of Warrell’s Employment Agreement
dated as of January 1, 2006. In the event of any breach by either Party of any
aspect of this Mutual Release, such Party agrees to promptly and

 

 

--------------------------------------------------------------------------------






fully indemnify the other Party against any and all losses, costs, expenses and
judgments resulting from such breach.

Upon reasonable request, Warrell agrees to make himself available and cooperate
in any reasonable manner in providing reasonable assistance to the Company in
concluding any pending business or legal matters and in connection with any such
matters that may arise in the future which relate to his employment with the
Company; provided such cooperation and assistance shall not unreasonably
interfere with any subsequent employment obtained by Warrell.

The Parties agree that each shall not make any disparaging remarks about the
other Party to any third party unless otherwise compelled by law.

The Parties shall not, without the prior written consent of the other Party
disclose the terms of this Mutual Release, including, but not by way of
limitation, the amount or fact of any payment to be made under the Employment
Agreement or any of the facts or events surrounding or leading to this Mutual
Release (including any characterization thereof) to any person or entity.
Notwithstanding the foregoing, Warrell may disclose this information to his
spouse, attorneys, tax or financial advisors, or lenders for the purpose of
confidential legal or financial counseling, and both Parties may disclose this
information as required by law, or for purposes of enforcement of this Mutual
Release.

The provisions of Sections 5, 6, 7, 8, 11, 12, 13 (first sentence only), 14(b),
and 16 of the Employment Agreement shall be deemed incorporated into this Mutual
Release as if fully set forth herein, except that references in such Sections to
“this Agreement” shall be deemed to be references to this Mutual Release. This
Mutual Release shall not change any terms, rights or responsibilities under any
option agreements executed by the Parties. This Mutual Release shall be
ineffective unless countersigned by Genta, and delivered to Warrell or his
counsel, no later than thirty days after Genta receives from Warrell or his
counsel the signed Mutual Release.

 

 

 

 

DR. RAYMOND P. WARRELL, JR

       



 

 



       

 

 

 

Date signed:

 

 

 

 

 

GENTA INCORPORATED

       



 

By: 



 

 

Title:

 

 

 

Date signed:

 

 

 

 

--------------------------------------------------------------------------------